Citation Nr: 1608042	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  13-31 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUE

Entitlement to service connection for posttraumatic stress disorder.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Carter, Counsel



INTRODUCTION

The Veteran served on active duty from September 2002 to July 2005 during the Persian Gulf War with no foreign service.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  During the course of the appeal, the claims file was transferred to the RO in Montgomery, Alabama.

The Veteran was scheduled for a Travel Board hearing in October 2015; however, he failed to report for the proceeding.  He has not requested that the hearing be rescheduled, nor has he provided good cause for his absence.  Accordingly, his request for a hearing is considered withdrawn, and the Board may proceed with review of the claims.  38 C.F.R. § 20.704(d) (2015).

This appeal was processed using the Virtual Benefits Management System (VBMS) and the Virtual VA electronic claims files.  Accordingly, any future consideration of the case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Within approximately one month after separation from service, an August 2005 VA outpatient treatment record documents that posttraumatic stress disorder screen results were positive.  Most recently, he was hospitalized for suicidal ideation in August 2014.  In September 2010, the Veteran filed a claim for entitlement to service connection for posttraumatic stress disorder due to in-service assaults.  Specifically, he contends that he was harassed by superiors during service at the Charleston Air Force Base, was prevented by superiors from completing treatment at the life skills support center, and these relationships caused him to have severe occupational problems and a lot of trouble at work leading to posttraumatic stress disorder.  See September 2010 VA Form 21-526, February 2013 VA Form 21-4138, September 2013 and August 2015 VA Form 21-0781.  Moreover, review of the Veteran's service personnel records and service treatment records include a July 2006 notification memorandum recommending the Veteran for discharge for misconduct and treatment for occupational problems and missed appointments at the life skills support center in February 2005 and March 2005 at the Charleston Air Force Base. 

While the Veteran has been afforded a VA examination for mental disorders in November 2012 pursuant to the claim on appeal, he has not been afforded a VA examination specifically for posttraumatic stress disorder.  In light of the evidentiary record noted above, a VA examination for posttraumatic stress disorder should be afforded to the Veteran to verify whether the Veteran has a current diagnosis of posttraumatic stress disorder; determine if a personal assault occurred, and if so, would it support a diagnosis of posttraumatic stress disorder.  38 C.F.R. §§ 3.304(f)(5), 4.125(a) (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board notes acknowledgment of the Veteran's representative's request in the December 2015 written brief for review of the claim under the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (DSM-V).  VA implemented DSM V, effective August 4, 2014; however, the VA Secretary has determined that DSM V does not apply to claims certified to the Board prior to August 4, 2014.  79 Fed. Reg. 45, 093, 45, 094 (Aug. 4, 2014).  Since the claim on appeal was certified to the Board in December 2013 and these provisions cannot be applied for a period prior to being adopted, DSM V is not for application in this case. 

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a notice letter notifying him of the evidence necessary to substantiate his claim based on an in-service personal assault pursuant to 38 C.F.R. § 3.304(f)(5).

2.  Obtain and associate with the claims file all relevant outstanding VA treatment records from any VA facility, dated since October 2015.

If the AOJ cannot locate such records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

3.  After completing the foregoing development and associating any additional records received with the claims file, schedule the Veteran for a VA examination for posttraumatic stress disorder.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

Based upon a review of the record and clinical findings, the VA physician must provide the following opinions:

a)  Is the Veteran currently diagnosed with posttraumatic stress disorder under the DSM-IV?  If not, explain why.

b)  If there is a diagnosis of posttraumatic stress disorder, is it at least as likely as not, i.e., is there a 50/50 chance, that personal assault(s) occurred to the Veteran during service at the Charleston Air Force Base?  If so, is it at least as likely as not, i.e., is there a 50/50 chance, that assault(s) would support his diagnosis of posttraumatic stress disorder?

4.  The Veteran is hereby notified that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for the VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should be indicated whether any notice that was sent was returned as undeliverable. 

5.  After the development requested has been completed, the AOJ should review the examination report and the medical opinion to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once. 

6.  When the development requested has been completed, the issue on appeal should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


